DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Note: Applicants have not provided a copy of WO2019067110. Examiner provided a copy of the Foreign Document under PTO-892.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination 
“a hardware module to control motion of the autonomous device wherein the hardware module is configured to estimate the states of the autonomous device using a fixed point format in real-time and in parallel with operations of a general purpose processor of the autonomous device” as recited in independent claim 1,
“ a hardware module to control motion of the autonomous device, wherein the hardware module is configured to estimate the one or more states of the autonomous device using a fixed point format in real-time and in parallel with operations of the processor” as recited in independent claim 8,
“a peripheral module coupled to the microcontroller via the peripheral bridge, wherein the peripheral module is configured to estimate the one or more states of the autonomous device using a fixed point format in real-time and in parallel with operations of the microcontroller” as recited in independent claim 15.
The closest prior art of record Viswanathan et al (US Publication No. 2018/0164124) discloses this system will be able to estimate the pose (position and orientation) translational velocity and angular velocity of the vehicle par [0019], implement this navigation and control system on a quadcopter unmanned aerial vehicle (UAV) as a technology demonstration par [0020] the processor estimate the motion states through a sensor fusion and filtering algorithms par [0021], estimates the motion states by filtering output measurement noise,…computes the required control inputs to the electric motors based on the control law, these control signals are sent to a microcontroller….where corresponding pulse position modulation signals are generated and sent to the electronic speed controller module to actuate the electric motors par [0022], the vehicle motion is globally and uniquely represented in the six dimensional group of translations and rotation in 3D Euclidean space par [0026].  However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims as recited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        05/21/2021